[e28061-931519446230b0bd49_1.jpg]
INVESTOR RELATIONS CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is made this 30th day of October 2009
(“Effective Date”), by and between TechniScan, Inc. (OTC BB: TSNI) (hereinafter
referred to as the “Company” or “TSNI”), and Hayden IR (hereinafter referred to
as the “Consultant” or “HIR”).

EXPLANATORY STATEMENT

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

I. CONSULTING SERVICES

1.1 HIR agrees that for a period of twelve (12) months commencing on the
Effective Date, the Consultant will reasonably be available during regular
business hours to advise, counsel and inform designated officers and employees
of the Company about the various industries and businesses in which TSNI is
engaged, financial markets and exchanges, competitors, business acquisitions and
other aspects of or concerning the Company’s business about which HIR has
knowledge or expertise.

1.2 HIR shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by HIR on behalf of the Company shall
be performed to the best of HIR’s ability in concert with the overall business
plan of the Company and the goals and objectives of the Company’s management and
Board of Directors.

II. SCOPE OF SERVICES/PROGRAMS/ACTIVITIES:

After an introductory conversation with management, it is clear that TSNI will
need to initiate a sophisticated shareholder engagement and investor
communications program to support its growth plan and activities as a
publicly-held company. We will develop, implement, and maintain an ongoing stock
market support system for TSNI with the general objective of expanding awareness
among stockbrokers, analysts, micro-cap portfolio/fund managers, and market
makers. The program will be predicated on accurate, deliberate and direct
disclosure and information flow from the Company and dissemination to the
appropriate investor audiences. Key information to be articulated to the
investing public includes:



  •   A better understanding of the core growth opportunities and key drivers
for the end-market being addressed;



  •   The extent of the Company’s growth plans, capital requirements, and
operating leverage;



  •   Establishing and articulating the key operating, growth, and valuation
metrics that investors/shareholders should focus on to judge future performance;

HIR will also play a key role, particularly within the first 90 days of the
engagement, in introducing management to sources of capital, including bankers,
direct investors, and others who may be helpful in securing funding for the
Company’s product development and commercialization.

1. PROFESSIONAL INVESTMENT COMMUNITY AWARENESS



  A.   Conference calls/meetings arranged by HIR in select cities (and at
compatible times) with senior management at TSNI. Target cities include New
York, Baltimore, Boston, Greenwich/Stamford, Dallas, San Antonio, Houston,
Denver, Atlanta, Phoenix/Scottsdale, Charlotte, Chicago, Minneapolis, Southern
Florida, Southern California, San Francisco, St. Louis, and other select cities
that express interest. Goal is six to eight meetings in a single day and we
combine contacts to increase the number of participants at each meeting when
possible. HIR will commit to executing 5 days of road shows per quarter.



  B.   All interested parties will be continually updated of the Company’s
progress via phone conversations and through our fax/e-mail list for news
releases.



  C.   HIR will screen all investment firms for upcoming financial conferences,
which would be appropriate for TSNI. HIR will work through the proper channels
with the goal of receiving invitations for management to present at those
conferences which are relevant.

2. SHAREHOLDER COMMUNICATIONS



  A.   Contact shareholders on a quarterly basis and gather perception feedback
on their views of how the business is evolving and management’s execution
relative to expectations.



  B.   Open dialogue, expand and update database and keep key investors informed
once material developments are reported.



  C.   Understand the financials and all operating metrics of the Company in
detail, facilitating interactions with new and current investors and
articulating the necessary information to assist professionals in completing
their due diligence.



  D.   Handle investor requests for timely information fulfillment via the
telephone and e-mail. HIR will have a knowledgeable senior professional
available during market hours to field and respond to all investor inquiries and
update the shareholder database accordingly. This is a time intensive service
that allows management to focus on executing while showing the Company is
shareholder friendly and proactive in its communication efforts.



  E.   HIR will provide same day fulfillment for all investor package requests.



  F.   Quarterly Conference Calls to accompany the release of quarterly and
annual financial results. HIR will assist with scripting these calls and
monitoring the continuity to ensure a smooth roll-out for investors.



3.   THE FINANCIAL PRESS



  A.   HIR will assist senior management to draft and complete press releases on
all material events as deemed by the Company. Management and corporate counsel
will approve all press releases before they are sent to the wire.



  B.   HIR has negotiated volume discounts with a top-tier wire service vendor
and can pass through significantly discounted pricing on a wide range of
services.



  C.   At Company’s discretion, HIR will disseminate news releases through a
Broadcast Fax and/or electronic mail (e-mail) to our established database of
financial professionals including: special situation analysts, brokers, fund
managers, individual investors, money managers, and current or prospective
individual shareholders who are already invested or have expressed an interest
in TSNI.



4.   PUBLIC MARKET INSIGHT

Paramount to our collective efforts, HIR will discuss with senior management the
importance of establishing conservative expectations and how various corporate
actions may be perceived and impact the public market. HIR has the capability to
help assess acquisition candidates, discuss the financial impacts, in addition
to the longer term implications. We will assist senior management in
understanding the life cycle of the financial markets and how TSNI is impacted
directly and indirectly by different variables. The Team at HIR leverages its
collective expertise gained through representing over 200 public companies to
help our clients understand expectations, valuations, perceptions, and
investment methodologies utilized by investment professionals. We believe this
consulting aspect of our business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.

III. AGENDA:

FIRST 30 DAYS
Initially, we will have to build a public company communications infrastructure.
The following steps will be taken.



  A.   Due diligence—spend time with management to acquire a deep understanding
the Company’s business plan, financial forecasts, capital expenditure needs and
cash flow projections, in addition to acquisition and expansion plans. Visit and
tour the Company’s facilities during first 2 weeks.



  B.   Create a two-page Corporate Profile, which clearly articulates the
current business and financial position, as well as the strategy for future
growth. This is an important marketing piece for investors to quickly learn
about the Company. UPDATED EACH MONTH



  C.   Update/improve Investor PowerPoint presentation utilizing our
time-tested, preferred format. HIR will incorporate proprietary research,
feedback from conversations and meetings to improve the Investor PowerPoint and
message delivery. UPDATED AT LEAST ONCE PER QUARTER.



  D.   Build a targeted distribution list of funding sources, retail and other
specialty investors for TSNI, leveraging our relational database particularly to
include those we know who have shown interest in medical technology, diagnostic,
and device companies. CONTINUOUSLY MAINTAINED.



  E.   Begin outreach program to arrange conference calls and face-to-face
investor meetings for management with targeted investment professionals
(prioritizing funding sources).

MONTH 2



      A. Formalize press release calendar for coming 3 months. Create, edit and
release accordingly.



  B.   Continue to make introductions to investment professionals (prioritizing
funding sources) while seeding and confirming meetings for road shows.



  C.   Target bankers, brokers, micro-cap fund managers, buy and sell side
analysts, and very high net worth investors which follow companies with a
similar sector-focus or financial profile as TSNI for introductions.



  D.   Execute a 2- to 3-day road show consisting of not less than two full days
of 1/1 and group meetings with qualified investment professionals. (During the
meetings and/or conference calls a member of HIR will be available to facilitate
the correspondence and assist with due diligence. Management will be provided
with a summary of feedback including HIR’s suggestions for improvements on both
the context and delivery of the Company’s story.)

MONTH 3



  A.   Conduct a 1-to 2-day road show with interested potential investors in
conjunction with one-on-one conference calls with management.



  B.   Continue to make additional introductions for investment professionals on
behalf of the Company. (Prioritizing funding sources.)



      C            Follow-up and assist with due diligence efforts to convert
introductions to potential new shareholders. Schedule conference calls if
necessary and establish a pipeline of interest for next road show.



  D.   Update the database to ensure that all press releases are being e-mailed
to all interested professionals. This includes the input of notes to keep track
of all investor correspondence and reminder calls to all investor prior to
earnings conference calls.

MONTHS 4-12



  A.   Target brokerage firms who hold conferences which would be applicable for
TSNI; establish a goal of having management present in at least one investor
conference during the twelve month period. We will also seek to have the Company
be included in “sell-side” sponsored investor tours in the U.S.



  B.   Target newsletter editors and publishers for a “Buy Recommendation”.
Focus on Business Publications for appropriate stories on TSNI’s products,
competitive advantage and value proposition to investors;



  C.   Book formal Road Shows each quarter, preferably just after earnings are
released and try to tie these with participation in conferences, and positive
news announcements;



  D.   Schedule conference calls with interested investors outside of easy to
reach cities

We will provide progress reports to senior management when appropriate to
evaluate achievements and make changes to the plan where necessary. Many of the
above items will occur simultaneously but certain items will have chronological
priority over others. As TSNI evolves, the appropriate approach to the market
will be incorporated into the agenda for optimal results.

IV. TERM

This Agreement shall remain in effect for a period commencing on the Effective
Date and terminating twelve months from the Effective Date, unless earlier
terminated in accordance with the provisions of this Section IV (the “Term”). In
the event that HIR commits any material breach or violation of the provisions of
this Agreement, then the Company has the right to terminate this Agreement any
time upon written notice thereof to HIR.

V. COMPENSATION

Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both TSNI and HIR in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of TSNI for a period of 12 months, Hayden IR proposes the following
compensation terms:

Cash and Equity—Fees and Performance-Based Bonuses



  A.   Cash: During the Term, monthly cash retainer fee of $8,000 will be paid
by PCOF Partners, LLF to HIR in advance per invoice for services each month. (We
will apply a discount of 5% to the next invoice if payment is received within 14
business days of invoice date.)



  B.   Performance-Based Fees: HIR will be paid a cash bonus for any
introduction that it arranges to or with a third party that the Company has not
already contacted, or vice versa, regarding any funding or investment including
agents/investment bankers, and direct money sources that result in any funding
to the Company of $1MM or more during the Term. The cash bonus will be in the
amount equal to 1% of the gross amount raised, within 90 days of the funding.

Expenses: Only expenses that would ordinarily be incurred by the Company will be
billed back on a monthly basis. Applicable reimbursements would include:
creation, printing and postage for investor packages, fees for news wire
services, and fees for fax-broadcasting news releases. Any packages requiring
additional photocopying/printing will be billed back to the Company at cost
(with no mark-up). Any extraordinary items, such as broker lunch presentations,
air travel, hotel, ground transportation or media campaigns, etc. shall be paid
by the Company, only with Company authorization prior to incurring any expenses.

VI. PRIOR RESTRICTION

HIR represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder HIR from performing the
services on behalf of the Company that HIR is herein agreeing to perform.
Neither HIR nor any consultant it utilizes in connection with the services
provided to Company shall provide any representation to a competitor of Company
during the term of this Agreement (including any extensions thereof) and for a
period of one year thereafter.

VII. ASSIGNMENT

This Agreement is personal to HIR and may not be assigned in any way by HIR
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
HIR, and upon the successors and assigns of the Company.

VIII. CONFIDENTIALITY

Except as required by law or court order, HIR will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to HIR or which hereinafter may become known to HIR and HIR shall not at
any time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of TSNI. For purposes of this Agreement,
“trade secrets or confidential or proprietary information” includes information
unique to or about the Company including but not limited to its business and is
not known or generally available to the public.

HIR shall return to Company all information and property of Company promptly
upon termination or expiration of this Agreement. This includes but is not
limited to, shareholder lists, investor packages, annual reports, annual
budgets, and any other documentation that was generated by or for TSNI during
our contractual engagement.

IX. GOVERNING LAW; VENUE; DEFAULT

9.1 This Agreement shall be governed by the laws of the state of New York,
without regard to its conflict of law provisions. Any claim or controversy
arising under or related to any of the provisions of this Agreement shall be
brought only in the state or federal courts sitting in New York, NY. Each of the
parties hereto consents to the personal jurisdiction of the aforementioned
courts and agrees not to raise any objection to the laying of venue therein
including, without limitation, any claim of forum non conveniens.

9.2 In the event that HIR commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel HIR to comply with, or restrain HIR from violating,
such provision, and, in addition, and not in the alternative, the Company shall
be entitled to declare HIR in default hereunder and to terminate this Agreement
and any further payments hereunder. HIR agrees to indemnify, hold harmless and
defend the Company, its directors, officers, employees and agents from and
against any and all claims, actions, proceedings, losses, liabilities, costs and
expenses (including without limitation, reasonable attorneys’ fees) incurred by
any of them in connection with, as a result of and/or due to any actions or
inactions and/or misstatements by HIR, its officers, agents and /or employees
regarding and/or on behalf of the Company whether in connection with HIR’s
performance of its obligations and/or rendering of services pursuant to this
Agreement or otherwise.

9.3 Since HIR must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend HIR, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to HIR (or any material omission by
the Company that caused such supplied information to be materially misleading).

X. SEVERABILITY AND REFORMATION

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

XI. NOTICES

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 3216 South Highland Drive,
Suite 200, Salt Lake City, UT 84106, and in the case of HIR, be mailed to Hayden
IR, 11 Penn Plaza, Suite 5015, New York, NY 10001.

XII. MISCELLANEOUS

12.1 This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.

12.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.

12.3 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, shall be given the same legal force and
effect as original signatures.

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

     
AGREED:
 

Hayden IR
By: /s/ Peter Seltzberg
  TechniScan, Inc.
By: /s/ Dave Robinson
 
   

Mr. Peter Seltzberg, Partner            Mr. Dave Robinson,
President & CEO

With respect to Section V. A. only, and not to any other provision, obligation,
condition or agreement set forth herein.

     
PCOF Partners, LLC, a
 
Delaware limited liability company

By: /s/ David Rosenberg
        
 
   

          David Rosenberg, Manager     By: /s/ Roger Tichenor ________ Roger
Tichenor, Manager



